Title: To George Washington from Samuel Miles, 3 January 1781
From: Miles, Samuel
To: Washington, George


                        
                            Sir
                            Philada Jany 3d 1781.
                        
                        I yesterday had the Honor of receiving Your Excellencies Letter of the 23d Ulto and I should with pleasure
                            have complyd exactly with your directions respecting the shirts, had it been in my power, but, previous to the receipt of
                            your Orders those shirts had been pack’d into three cases, and forwarded to Trenton; and I find Mrs Bache, under whose
                            care they were, has taken no account of the particular number in the respective cases, but as they are nearly of One size,
                            they must contain between six & Seven hundred each. I have directed one of those cases to be sent to General Wayne
                            or the Officer Commanding the Pennsya line near Morristown, the other two are to be forwarded immedeately to the Deputy
                            Cloathier Genl at New burg, from whence Colonel shrieve I suppose can draw what is alotted to the Jersey line. I hope this
                            part of my Conduct will meet with your Approbation. I am Your Excellencies Most Obedt and Most Humble servt
                        
                            Saml Miles
                        
                    